Title: From John Adams to Arthur Lee, 6 September 1785
From: Adams, John
To: Lee, Arthur


          
            Dear Sir
            Grosvenor Square Westminster Septr. 6. 1785
          
          I received Yesterday your Favour of 27. July. and wish it were in my Power to relieve your Anxiety by giving you any comfortable Hopes from this Country.
          The national Sense and public Voice is decidedly against Us in the Whale Trade and Ship trade, and there are as yet but feeble Parties for Us in the West India Trade and Colony Trade. I may Say to you that, if Ireland had not escaped from the Snare, We should have had a very dull Prospect. I See no Resource for Us but in a Navigation Act, and this will not relieve Us soon.
          Our Merchants have enslaved themselves to this Country by the Debts they have contracted. They are afraid to explore new Channells of Commerce, least they should offend the British Merchants and be sued.
          But there is no Choice left Us.— Our Country must not be ruined in Tenderness to those who have run imprudently too far into Debt.
          As far as I can penetrate the Hearts of the Ministers, they are very far from being as they Should be, relative to Us. Those of them who have acquired immense Popularity, Reputation, and Influence by former Professions of Attachment to the American Cause, as Cambden and Richmond, are much changed: in short We have no Party for Us here. Yet indeed there is no party at present that dares declare very explicitly against Us.—
          All Sides are as Silent and misterious as you can conceive them to be, and when I shall get any Answer I cannot guess; but I can confidently guess that when it does come it will not be what it must finally be, in order to relieve Us, and bring the two Countries together in good Humour.
          
          Ireland, I think, Stands between Us and Evil. Her Indocility may have changed the Plans of the Cabinet in many particulars.— In Short I dont believe there is any fixed Plan, or will be any, untill the next Budget shall be opened. The Debt Stands between Ireland and Harm. This Country is in a more critical Situation than Ours.
          Yet it may take two Years to decide its Fate. Many Persons express anxious Fears of Distractions and Anarchy: others think they can not Stand under the Burthen of the Debt; but must lower the Interest.
          The Policy of our Country is not perfect neither. The most fatal and egregious Fault of all is leaving their Debt in Holland and France unfunded.— This Error is so easily rectified that it is astonishing it is not done. This Single Step may protect Us from a War, and confute forever the numberless Calumnies which circulate now, and will never cease, untill that is done. I have hitherto paid the Interest in Holland out of the Principal; but this will by and by be impracticable, and then Such a Clamour & Obloquy will Succeed as will make Us all ashamed of ourselves. How will it be possible to vindicate the Faith or the Honour of our Country?
          You give me great Pleasure by your Approbation of my sons Conduct, and I am under great Obligation to your Brother for the Notice he took of him. Count Sarsefild, who has just now left me, is rejoiced at your Appointment to the Treasury, and desires me to present his Regards to you. He leads the Life of a Peripatetic Philosopher here, has done so Since May, and will Stay till October. He rambles with Lord shelburne and Lord Harcourt, and is the Happyest Man I know. I have seen him two Summers in Holland. Observation and Reflection are all his Business, and his Dinner and his Friend all his Pleasure. if a Man was born for himself alone, I would take him for a Model.
          I am dear sir, with great / Esteem, your Friend & Servant.
          
            John Adams.
          
        